          Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


MARCUS ADRIAN SILVA,

                 Plaintiff,

        vs.                                                           Civ. No. 20-305 JFR

ANDREW SAUL, Commissioner
of SOCIAL SECURITY,

                 Defendant.


                              MEMORANDUM OPINION AND ORDER1

        THIS MATTER is before the Court on the Social Security Administrative Record

(Doc. 22) filed October 13, 2020, in support of Plaintiff Marcus Adrian Silva’s (“Plaintiff”)

Complaint (Doc. 1) seeking review of the decision of Defendant Andrew Saul, Commissioner of

the Social Security Administration (“Defendant” or “Commissioner”) denying Plaintiff’s claim

for Title XVI supplemental security income. On December 14, 2020, Plaintiff filed his Motion

to Reverse and Remand for a Rehearing With Supporting Memorandum. Doc. 26. The

Commissioner filed a Response in opposition on February 2, 2021 (Doc. 28), and Plaintiff filed a

Reply on February 26, 2021 (Doc. 29). The Court has jurisdiction to review the Commissioner’s

final decision under 42 U.S.C. §§ 405(g) and 1383(c). Having meticulously reviewed the entire

record and the applicable law and being fully advised in the premises, the Court finds the Motion

is well taken and is GRANTED.




1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings, and to
enter an order of judgment, in this case. Docs. 4, 10, 11.
             Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 2 of 21




                                   I. Background and Procedural History

           Plaintiff Marcus Adrian Silva (“Mr. Silva”) alleges that he became disabled on

September 1, 2014, at the age of forty, because of post-traumatic stress disorder (“PTSD”),

fibromyalgia, bi-polar disorder, anxiety, chronic back pain, scoliosis and arthritis. Tr. 205, 208.

Mr. Silva completed the ninth grade and attended special education classes while in school. Tr.

208. Mr. Silva has worked as a maintenance technician for Comcast, a laborer and warehouse

manager for a carpet recycling company, a lube technician for a car dealership, a transporter for

an automobile auction company, and a sterile processer for Lovelace Women’s Hospital. Tr.

209, 230-37. Mr. Silva reported he stopped working on September 1, 2014, because of his

alleged impairments. Tr. 208.

           On December 30, 2016, Mr. Silva filed an application for Supplemental Security Income

under Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. Tr. 180-86. On March 8,

2017, Mr. Silva’s application was denied. Tr. 68-80, 81, 97-100. It was denied again at

reconsideration on September 6, 2017. Tr. 82-95, 96 104-07. Upon Mr. Silva’s request,

Administrative Law Judge (ALJ) Jeffrey N. Holappa held a hearing on March 28, 2019. Tr. 27-

67. Mr. Silva appeared in person at the hearing with attorney representative Michelle Baca.2 Id.

On May 1, 2019, ALJ Holappa issued an unfavorable decision. Tr. 9-21. Mr. Silva appealed the

unfavorable decision to the Appeals Council and on June 24, 2019, the Appeals Council declined

review. Tr. 1-6. Mr. Silva timely appealed to the United States District Court for the District of

New Mexico. Doc. 1.




2
    Mr. Silva is represented in these proceedings by Attorney Laura J. Johnson.




                                                           2
           Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 3 of 21




                                              II. Applicable Law

         A.       Disability Determination Process

         An individual is considered disabled if he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (pertaining to disability insurance

benefits); see also 42 U.S.C. § 1382(a)(3)(A) (pertaining to supplemental security income

disability benefits for adult individuals). The Social Security Commissioner has adopted the

familiar five-step sequential analysis to determine whether a person satisfies the statutory criteria

as follows:

         (1)      At step one, the ALJ must determine whether the claimant is engaged in
                  “substantial gainful activity.”3 If the claimant is engaged in substantial
                  gainful activity, he is not disabled regardless of his medical condition.

         (2)      At step two, the ALJ must determine the severity of the claimed physical or
                  mental impairment(s). If the claimant does not have an impairment(s) or
                  combination of impairments that is severe and meets the duration
                  requirement, he is not disabled.

         (3)      At step three, the ALJ must determine whether a claimant’s impairment(s)
                  meets or equals in severity one of the listings described in Appendix 1 of
                  the regulations and meets the duration requirement. If so, a claimant is
                  presumed disabled.

         (4)      If, however, the claimant’s impairments do not meet or equal in severity
                  one of the listings described in Appendix 1 of the regulations, the ALJ must
                  determine at step four whether the claimant can perform his “past relevant
                  work.” Answering this question involves three phases. Winfrey v. Chater,
                  92 F.3d 1017, 1023 (10th Cir. 1996). First, the ALJ considers all of the
                  relevant medical and other evidence and determines what is “the most
                  [claimant] can still do despite [his physical and mental] limitations.” 20

3
  Substantial work activity is work activity that involves doing significant physical or mental activities.” 20 C.F.R.
§§ 404.1572(a), 416.972(a). “Your work may be substantial even if it is done on a part-time basis or if you do less,
get paid less, or have less responsibility than when you worked before.” Id. “Gainful work activity is work activity
that you do for pay or profit.” 20 C.F.R. §§ 404.1572(b), 416.972(b).


                                                          3
          Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 4 of 21




                C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). This is called the claimant’s
                residual functional capacity (“RFC”). Id. §§ 404.1545(a)(3), 416.945(a)(3).
                Second, the ALJ determines the physical and mental demands of claimant’s
                past work. Third, the ALJ determines whether, given claimant’s RFC, the
                claimant is capable of meeting those demands. A claimant who is capable
                of returning to past relevant work is not disabled.

         (5)    If the claimant does not have the RFC to perform his past relevant work, the
                Commissioner, at step five, must show that the claimant is able to perform
                other work in the national economy, considering the claimant’s RFC, age,
                education, and work experience. If the Commissioner is unable to make
                that showing, the claimant is deemed disabled. If, however, the
                Commissioner is able to make the required showing, the claimant is deemed
                not disabled.

See 20 C.F.R. § 404.1520(a)(4) (disability insurance benefits); 20 C.F.R. § 416.920(a)(4)

(supplemental security income disability benefits); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). The claimant has

the initial burden of establishing a disability in the first four steps of this analysis. Bowen v.

Yuckert, 482 U.S. 137, 146, n.5. The burden shifts to the Commissioner at step five to show that

the claimant is capable of performing work in the national economy. Id. A finding that the

claimant is disabled or not disabled at any point in the five-step review is conclusive and

terminates the analysis. Casias v. Sec’y of Health & Human Serv., 933 F.2d 799, 801 (10th Cir.

1991).

         B.     Standard of Review

         This Court must affirm the Commissioner’s denial of social security benefits unless

(1) the decision is not supported by “substantial evidence” or (2) the ALJ did not apply the

proper legal standards in reaching the decision. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365

F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004);

Casias, 933 F.2d at 800-01. In making these determinations, the Court “neither reweigh[s] the

evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v. Astrue, 511 F.3d


                                                   4
         Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 5 of 21




1270, 1272 (10th Cir. 2008). “[W]hatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019). Substantial evidence “is ‘more than a mere scintilla.’” Id. (quoting Consol. Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). “It means—and means only—such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal quotation

marks omitted).

       A decision “is not based on substantial evidence if it is overwhelmed by other evidence in

the record,” Langley, 373 F.3d at 1118, or “constitutes mere conclusion.” Musgrave v. Sullivan,

966 F.2d 1371, 1374 (10th Cir. 1992). The agency decision must “provide this court with a

sufficient basis to determine that appropriate legal principles have been followed.” Jensen v.

Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005). Therefore, although an ALJ is not required to

discuss every piece of evidence, “the record must demonstrate that the ALJ considered all of the

evidence,” and “the [ALJ’s] reasons for finding a claimant not disabled” must be “articulated

with sufficient particularity.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). But

where the reviewing court “can follow the adjudicator’s reasoning” in conducting its review,

“and can determine that correct legal standards have been applied, merely technical omissions in

the ALJ’s reasoning do not dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th

Cir. 2012). The court “should, indeed must, exercise common sense.” Id. “The more

comprehensive the ALJ’s explanation, the easier [the] task; but [the court] cannot insist on

technical perfection.” Id.

                                           III. Analysis

       The ALJ made his decision that Mr. Silva was not disabled at step five of the sequential

evaluation. Tr. 19-21. Specifically, the ALJ found that Mr. Silva had not engaged in substantial



                                                 5
         Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 6 of 21




gainful activity since the date of his application on November 3, 2016 [sic]. Tr. 14. The ALJ

determined that Mr. Silva had severe impairments of mild degenerative disc disease of the

lumbar spine, mild thoracic spine scoliosis, chronic pain syndrome, depressive disorder

secondary to reported pain, bipolar disorder, PTSD, antisocial personality disorder, and

generalized anxiety disorder. Tr. 14. The ALJ also determined that Mr. Silva had non-severe

impairments of fibromyalgia, hypertension and GERD. Id. The ALJ determined that Mr. Silva

did not have an impairment or combination of impairments that met or medically equaled the

severity of a listing. Tr. 15-16. Proceeding to step four, the ALJ found that Mr. Silva had the

residual functional capacity to perform medium work as defined in 20 C.F.R. § 416.967(c) with

the following limitations.

       The claimant retains the functional capacity to perform medium work, lift/carry up
       to 50 pounds occasionally, 25 pounds frequently, sit and stand/walk up to 6 hours
       in an 8-hour day, push/pull as much as lift/carry, but is limited to frequent climbing
       of ramps and stairs, occasional climbing of ladders or scaffolds, and frequent
       balancing, stooping, kneeling, crouching and crawling. Finally, the claimant is
       limited to simple, routine tasks, simple work-related decisions, attending and
       concentrating for two-hour intervals, occasional interactions with supervisors and
       co-workers, but no interaction with the general public.

Tr. 16. The ALJ concluded at step four that Mr. Silva was not capable of performing his past

relevant work. Tr. 19. At step five, the ALJ found that considering Mr. Silva’s age, education,

work experience, residual functional capacity, and the testimony of a VE, there are jobs that exist

in significant numbers in the national economy that Mr. Silva could perform. Tr. 20. The ALJ,

therefore, determined that Mr. Silva was not disabled. Tr. 17.

       On appeal, Mr. Silva argues that ALJ Holappa erred by (1) improperly picking and

choosing amongst the findings of the State agency’s nonexamining psychological consultants

Howard G. Atkins, Ph.D., and Scott R. Walker, M.D.; and (2) improperly weighing the opinion

of treating psychologist, Gerald Chavez, Ph.D. Doc. 26 at 11-26. The Commissioner contends

                                                 6
           Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 7 of 21




that the ALJ provided good reasons for weighing the opinion evidence the way he did, and his

lengthy and thorough decision is grounded in substantial evidence and free of reversible legal

error. Doc. 28 at 12-23.

         For the reasons discussed below, the Court finds that the ALJ failed to apply the correct

legal standards in weighing the medical opinion evidence of treating psychologist Gerald

Chavez, Ph.D., and that the ALJ’s reasons for discounting his opinion are not supported by

substantial evidence. This case, therefore, requires remand.

         A.       Relevant Medical Evidence

                  1.       Mary S. Loescher, Ph.D.

         On February 13, 2017, Mary S. Loescher, Ph.D., conducted a mental health evaluation of

Mr. Silva to assist Disability Determination Services in making a disability determination. Tr.

384-87. Dr. Loescher reviewed certain of Mr. Silva’s medical records, conducted a clinical

interview, and administered a mental status exam. Id. On mental status exam, Dr. Loescher

observed that Mr. Silva’s dress and appearance were unusual because of his “scorpion” haircut4

and “vampire” tattoos on his forehead, around his eyes, lips and other parts of his face. Tr. 385-

86. Dr. Loescher described Mr. Silva as friendly, cooperative and engaged. Id. Dr. Loescher

indicated that Mr. Silva’s speech was clearly articulated, with normal rate, rhythm and volume;

that his flow of thought was logical and sequential; his mood and affect were within normal

limits; and that Mr. Silva was cooperative and engaged in doing tasks related to attention and

concentration. Tr. 386.




4
 Dr. Loescher described this haircut as having both sides of the head that are bald with a tail of hair in the back. Tr.
385.


                                                           7
           Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 8 of 21




         Based on her review of medical records, clinical interview, and mental status exam,

Dr. Loescher diagnosed Mr. Silva with (1) history of polysubstance use disorder by client report;

(2) antisocial personality disorder based on client report; and (3) depressive disorder secondary

to reported pain. Tr. 387. Dr. Loescher assessed that

         . . . Mr. Silva reports a history of being diagnosed with PTSD. He did not report
         current symptoms of PTSD that would meet the DSM 5 diagnostic criteria for that
         disorder. He does report some depression secondary to pain. He states that he is
         being treated for anxiety attacks. It is possible that his anxiety issues may be
         connected to his past and or possible current gang involvement.[5] He reports a
         history that is diagnostic of antisocial personality disorder. He reports a history
         consistent with long term drug use. He was able to do tasks of attention and
         concentration with little difficulty and did not have difficulties participating in the
         consultation. From a cognitive standpoint he would not be impaired in his ability
         to understand, remember and follow through on basic work instructions. He would
         possibly be impaired in his ability to follow through on more complex work
         instructions. He reports a history that is consistent with difficulties interacting with
         others since elementary school and in his adult life as well in work settings, due
         primarily because of his lack of tolerance for being told what to do. He would not
         be impaired in his ability to use public transportation. He would be capable of
         managing his own finances if given benefits.

Tr. 387.

         The ALJ accorded partial weight to Dr. Loescher’s opinion that Mr. Silva had “mild

impairment with complex work instructions (no impairment with basic).” Tr. 19.

                  2.        Scott Walker, M.D.

         On March 7, 2017, nonexamining State agency psychological consultant Scott Walker,

M.D., reviewed the medical evidence record at the initial level of review. Tr. 72-73, 75-78.

Dr. Walker prepared a Psychiatric Review Technique (“PRT”)6 and rated the degree of



5
  Mr. Silva testified that he has never been involved in a gang and that his tattoos are from prison. Tr. 55-56. Mr. Silva
challenged Dr. Loescher’s reference to gang involvement as biased. Id.
6
  “The psychiatric review technique described in 20 CFR §§ 404.1520a and 416.920a and summarized on the
Psychiatric Review Technique Form (PRTF) requires adjudicators to assess an individual’s limitations and restrictions
from a mental impairment(s) in categories identified in the “paragraph B” and “paragraph C” criteria of the adult
mental disorders listings. The adjudicator must remember that the limitations identified in the “paragraph B” and

                                                            8
           Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 9 of 21




Mr. Silva’s functional limitation in the area of activities of daily living as mild, in the area of

maintaining social functioning as moderate, in the area of maintaining concentration, persistent

and pace as mild, and in the area of adaptation as moderate. Tr. 72. Dr. Walker also prepared a

Mental Residual Functional Capacity Assessment (“MRFCA”)7 in which he found in Section I

that Mr. Silva was moderately limited in his ability to (1) understand and remember detailed

instructions; (2) carry out detailed instructions; (3) maintain attention and concentration for

extended periods of time; (4) perform activities within a schedule, maintain regular attendance,

and be punctual within customary tolerances; (5) sustain an ordinary routine without special

supervision; (6) work in coordination with or in proximity to others without being distracted by

them; (7) complete a normal workday and workweek without interruptions from psychologically

based symptoms and to perform at a consistent pace without an unreasonable number and length

of rest periods; (8) accept instructions and respond appropriately to criticism from supervisors;

(9) maintain socially appropriate behavior and to adhere to basic standards of neatness and

cleanliness; (10) respond appropriately to changes in the work setting; (11) travel in unfamiliar

places or use public transportation; and (12) set realistic goals or make plans independently of

others. Tr. 75-77. Dr. Walker also found that Mr. Silva was markedly limited in his ability to

interact appropriately with the general public. Tr. 76.



“paragraph C” criteria are not an RFC assessment but are used to rate the severity of mental impairment(s) at steps 2
and 3 of the sequential evaluation process.” SSR 96-8p, 1996 WL 374184, at *4.
7
  The MRFCA form instructions explain: “The questions below help determine the individual’s ability to perform
sustained work activities. However, the actual mental residual functional capacity assessment is recorded in the
narrative discussion(s), which describe how the evidence supports each conclusion. This discussion(s) is documented
in the explanatory text boxes following each category of limitation (i.e., understanding and memory, sustained
concentration and persistence, social interaction and adaptation). Any other assessment information deemed
appropriate may be recorded in the MRFC – Additional Explanation text box.” Tr. 75. Case law discussing “Section
I” and “Section III” therefore remains relevant.




                                                         9
            Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 10 of 21




           Dr. Walker then assessed in Section III that

           [o]verall, the totality of the evidence in file supports the conclusion that the
           claimant can understand, remember, and carry out simple instructions, make simple
           decisions, attend and concentrate for two hours at a time, interact adequately with
           co-workers and supervisors, but likely not the general public, and respond
           appropriately to changes in a routine work setting.

Tr. 78.

           The ALJ accorded great weight to Dr. Walker’s opinion that Mr. Silva had “moderate

limitations in the B criteria and an unskilled/reduced social interactions MRFC.” Tr. 19.

                    3.       Howard G. Atkins, Ph.D.

           On August 31, 2017, nonexamining State agency psychological consultant Howard G.

Atkins, Ph.D., reviewed the medical evidence record at reconsideration. Tr. 86-87, 90-93.

Dr. Atkins affirmed Dr. Walker’s PRT ratings. Tr. 86-87. As for his MRFCA findings,

Dr. Atkins found in Section I that Mr. Silva was moderately limited in his ability to (1) interact

appropriately with the general public; and (2) accept instructions and respond appropriately to

criticism from supervisors. Tr. 91. In making these findings, Dr. Atkins explained that

“[c]riticism from supervisor may exacerbate [Mr. Silva’s] depression and anxiety.” Id. In

Section III, Dr. Atkins affirmed Dr. Walker’s assessment. Tr. 93.

           The ALJ accorded great weight to Dr. Atkins’ opinion that Mr. Silva had “moderate

limitations in the B criteria and an unskilled/reduced social interactions MRFC.” Tr. 19.

                    4.       Gerald Chavez, Ph.D.

           On April 12, 2018, Mr. Silva began treating with Psychologist Gerald Chavez, Ph.D. Tr.

420-23. Mr. Silva described his chief complaint as “[a] guy broke into my house and I killed

him with a knife. 2007.”8 Tr. 420. Mr. Silva reported the history of his present problem as


8
    The record reflects that Mr. Silva was convicted of voluntary manslaughter and served his prison time. Tr. 286.


                                                           10
        Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 11 of 21




“[a]ge 7 sexual abuse.” Id. On mental status exam, Dr. Chavez observed that Mr. Silva was

well-groomed, cooperative, alert, had normal speech, normal language, normal insight and

judgment, and that his thought processes were organized. Tr. 422. Dr. Chavez also observed

that Mr. Silva was hyperactive and agitated. Id. Dr. Chavez indicated that Mr. Silva reported he

remembers negative things better and has helpless and hopeless thoughts at times. Id.

Dr. Chavez diagnosed PTSD and Generalized Anxiety Disorder. Id. The record indicates that

Mr. Silva saw Dr. Chavez seven times from April 19, 2018, through September 5, 2018, for

individual cognitive behavioral therapy. Tr. 413-419.

       On January 26, 2019, Dr. Chavez completed a Medical Functional Capacity

Questionnaire on Mr. Silva’s behalf. Tr. 433-37. Dr. Chavez stated that he began therapy with

Mr. Silva on April 12, 2018, and had met with him on nine occasions. Tr. 433. Dr. Chavez

indicated diagnoses of PTSD and General Anxiety Disorder and that he was treating Mr. Silva

with cognitive behavioral therapy, to which Mr. Silva had responded positively and applied

coping skills. Id. Dr. Chavez noted that Mr. Silva presented with high levels of anxiety and

hypervigilance, that Mr. Silva had minimal trust of others, and that he was socially

compromised. Id. Dr. Chavez indicated that Mr. Silva’s prognosis was poor. Id.

       Dr. Chavez assessed that Mr. Silva was limited but satisfactory in his ability to (1) carry

out very short and simple instructions; (2) sustain an ordinary routine without supervision;

(3) make simple work-related decisions; (4) perform at a consistent pace without an

unreasonable number and length of rest periods; (5) ask simple questions or request assistance;

(6) respond appropriately to changes in a routine work setting; (7) deal with normal work stress;

(8) be aware of normal hazards and take appropriate precautions; and (8) adhere to basic




                                                11
         Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 12 of 21




standards of neatness and cleanliness. Tr. 435, 436. Dr. Chavez also assessed that Mr. Silva was

seriously limited but not precluded in his ability to (1) remember work-like procedures;

(2) understand and remember very short and simple instructions; (3) carry out very short and

simple instructions; (4) maintain regular attendance and be punctual within customary, usually

strict tolerances; (5) work in coordination with or proximity to others without being unduly

distracted; (6) complete a normal workday and workweek without interruptions from

psychologically based symptoms; (7) accept instructions and respond appropriately to criticism

from supervisors; (8) get along with co-workers or peers without unduly distracting them or

exhibiting behavioral extremes; (9) interact appropriately with the general public; (10) maintain

socially appropriate behavior; (10) travel to unfamiliar places; and (11) use public transportation.

Id. Dr. Chavez explained that Mr. Silva’s emotional lability made the “aforementioned

[limitations] problematic” and “interferes with his interactions with others and his attention,” and

that Mr. Silva’s hypervigilant thoughts greatly affected his ability to socially interact. Id.

Elsewhere in the questionnaire, Dr. Chavez assessed that Mr. Silva would miss more than four

days per month from work due to his mental impairments and treatment. Tr. 437.

       The ALJ accorded partial weight to Dr. Chavez’s opinion regarding Mr. Silva’s “limited

but satisfactory and seriously limited but not precluded abilities” required to do unskilled work,

but rejected Dr. Chavez’s assessed limitation that Mr. Silva would miss more than four days of

work per month due to his mental impairments and therapy “due to lack of context given the

claimant is not precluded from any of the listed abilities.” Tr. 19.




                                                  12
          Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 13 of 21




        B.       The ALJ Failed To Apply the Correct Legal Standards in Weighing
                 Dr. Chavez’s Opinion and His Reasons for Discounting His Opinion
                 Are Not Supported by Substantial Evidence

        Mr. Silva argues that the ALJ erred by improperly weighing the opinion of treating

psychologist, Gerald Chavez, Ph.D.9 Doc. 26 at 19-26. To begin, Mr. Silva contends that there

is nothing in the ALJ’s decision to indicate that he considered the regulatory factors for

evaluating opinion evidence, as required.10 Id. at 20-21. Next, Mr. Silva contends that the

medical record evidence the ALJ cites in support of discounting Dr. Chavez’s opinion includes

only two mental status exam records and that the ALJ fails to link those records “in any

meaningful way to the limitations Dr. Chavez found.” Id. at 21-22. Third, Mr. Silva contends

that the ALJ’s explanation for rejecting Dr. Chavez’s assessment that Mr. Silva would miss more

than four days of work per month due to his mental impairments is not supported by substantial

evidence. Id. at 24-25. Last, Mr. Silva contends that in according partial weight to Dr. Chavez’s

assessment regarding Mr. Silva’s “limited but satisfactory and seriously limited but not

precluded abilities,” the ALJ failed to explain why he adopted certain limitations but rejected

others. Id. at 25-26.

        The Commissioner asserts that the ALJ properly determined that Dr. Chavez’s opinion

was not entitled to controlling weight because it was not supported by any acceptable clinical or

laboratory diagnostic techniques. Doc. 28 at 20. The Commissioner further asserts that the

ALJ’s rejection of Dr. Chavez’s opinion that Mr. Silva would miss four or more days of work


9
 For claims filed before March 27, 2017, “acceptable medical sources” are licensed physicians, licensed or certified
psychologists, licensed optometrists, licensed podiatrists, and qualified speech-language pathologists. SSR 06-03p,
2006 WL 2329939, at *1; SSR 96-2p, 2017 WL 3928298.

10
   The agency issued new regulations regarding the evaluation of medical source opinions for claims filed on or after
March 27, 2017. See “Revisions to Rules Regarding the Evaluation of Medical Evidence,” 82 Fed. Reg. 5844-01,
2017 WL 168819 (Jan. 18, 2017); (Doc. 19 at 4 n.3.). However, because Mr. Silva filed his claim in 2016, the previous
regulations for evaluating opinion evidence apply to this matter. See 20 C.F.R. 416.927.


                                                        13
          Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 14 of 21




each month due to his mental impairments was proper because Dr. Chavez merely checked a box

on a pre-printed form, failed to provide any context for this assessment, and assessed that

Mr. Silva was not precluded from any of the abilities needed to do unskilled work. Id. at 20-21.

The Commissioner also asserts that even though the ALJ cited to only two mental status exams

to support discounting Dr. Chavez’s opinion, the record is replete with normal mental status

exams that could reasonably be found as inconsistent with Dr. Chavez’s opinion. Id. at 21.

        It is undisputed that Dr. Chavez is Mr. Silva’s treating psychologist and the only treating

source who provided a functional assessment of Mr. Silva’s ability to do work-related mental

activities.11 Therefore, the ALJ was required to evaluate his opinion pursuant to the two-part

treating physician inquiry. Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011). First, the

ALJ must determine whether the treating physician’s opinion is entitled to controlling weight.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003); 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). Second, if the treating physician’s opinion is inconsistent with the record or not

supported by medical evidence, the opinion does not merit controlling weight but is still entitled

to deference and must be weighed using the following six factors:

        (1) the length of the treatment relationship and the frequency of examination;
        (2) the nature and extent of the treatment relationship, including the treatment
        provided and the kind of examination or testing performed; (3) the degree to which
        the physician’s opinion is supported by relevant evidence; (4) consistency between
        the opinion and the record as a whole; (5) whether or not the physician is a specialist
        in the area upon which an opinion is rendered; and (6) other factors brought to the
        ALJ’s attention which tend to support or contradict the opinion.




11
  In addition to the treatment records in the Administrative Record, Mr. Silva testified on March 28, 2019, that he
continues to treat with Dr. Chavez on a weekly basis. Tr. 49-50.




                                                        14
        Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 15 of 21




Watkins, 350 F.3d at 1301 (internal citations and quotations omitted); see also 20 C.F.R. §§

404.1527(c), 416.927(c). Not every factor is applicable in every case, nor should all six factors

be seen as absolutely necessary. What is necessary, however, is that the ALJ give good

reasons—reasons that are “sufficiently specific to [be] clear to any subsequent reviewers”—for

the weight that he ultimately assigns to the opinions. Langley, 373 F.3d at 1119; see also 20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Branum v. Barnhart, 385 F.3d 1268, 1275 (10th Cir.

2004). “In choosing to reject the treating physician’s assessment, an ALJ may not make

speculative inferences from medical reports and may reject a treating physician’s opinion

outright only on the basis of contradictory medical evidence[.]” Langley, 373 F.3d at 1121.

       Here, the ALJ discussed Dr. Chavez’s opinion at step four of the sequential evaluation

process and acknowledged the length, nature and extent of the treatment relationship between

Dr. Chavez and Mr. Silva. Tr. 18. The ALJ, however, did not evaluate Dr. Chavez’s opinion

pursuant to the two-part treating physician inquiry as he was required to do. At step one, the

ALJ did not expressly state whether he had given Dr. Chavez’s opinion controlling weight. That

said, because it is clear from the ALJ’s decision that he declined to give Dr. Chavez’s controlling

weight, this is not reversible error. See Mays v. Colvin, 739 F.3d 569, 575 (10th Cir. 2014)

(finding no reversible error when the ALJ did not expressly state whether he had given a

treatment physician controlling weight because the Court could tell from the decision that the

ALJ declined to give controlling weight). At step two, however, there is no evidence that the

ALJ accorded any deference to Dr. Chavez’s opinion as a treating source or given his area of

specialty. See Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004) (explaining that the

opinion of an examining physician is generally entitled to less weight than that of a treating

physician, and the opinion of an agency physician who has never seen the claimant is entitled to



                                                15
         Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 16 of 21




the least weight of all); see also 20 C.F.R. 416.927(c)(2)(ii) and (c)(5) (explaining that more

weight is generally given to a treating source and to specialists who provide opinions on medical

issues in their area of specialty). Instead, the ALJ accorded partial weight to Dr. Chavez’s

opinion that Mr. Silva had limited but satisfactory and seriously limited, but not precluded ability

to do work-related mental activities for unskilled work, and rejected Dr. Chavez’s opinion that

Mr. Silva would miss more than four days of work per month due to his mental impairments.

Tr. 19. The ALJ discounted Dr. Chavez’s assessment of Mr. Silva’s ability to do work-related

mental activities by relying on two records from Rio Grande Family Medicine wherein

healthcare providers indicated “essentially normal” psychiatric findings on exam. Tr. 18. The

ALJ explained that he rejected Dr. Chavez’s missing four days of work per month assessment

“due to the lack of context given the claimant is not precluded from any of the listed abilities”

needed to do unskilled work. Tr. 19.

        Mr. Silva takes issue with both the ALJ’s reasons for the weight he accorded

Dr. Chavez’s opinion and the ALJ’s failure to explain why he adopted certain of Dr. Chavez’s

assessed limitations while rejecting others. As to the former, the Court agrees that the ALJ’s

reliance on two mental status exams for according only partial weight to Dr. Chavez’s

assessment fails to consider the full context of Mr. Silva’s mental health status during the

relevant period of time. For example, the medical evidence record demonstrates that Mr. Silva

consistently reported ongoing symptoms associated with and treatment for PTSD and anxiety for

approximately three years by the time Dr. Chavez completed his assessment of Mr. Silva’s

ability to do work-related mental activities. Tr. 300-04, 330, 348-52, 353-55, 356-58, 399-402,

403, 406-09, 426-31, 440.12 “It is improper for the ALJ to pick and choose among medical


12
  The Administrative Record demonstrates that Mr. Silva received primary health care from ABQ Health Partners
and Rio Grande Family Medicine from November 18, 2015, through February 22, 2019. 329, 330, 348-52, 353-55,

                                                     16
         Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 17 of 21




reports, using portions of evidence favorable to his position while ignoring other evidence.”

Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004) (citing Switzer v. Heckler, 742 F.2d

382, 385-86 (7th Cir. 1984)); see also Clifton, 79 F.3d at 1009 (the record must demonstrate that

the ALJ considered all of the evidence and must discuss the uncontroverted evidence he chooses

not to rely upon, as well as significantly probative evidence he rejects). Additionally, the

Commissioner’s attempt to fill in the evidentiary gap on behalf of the ALJ is improper. See

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quoting Reyes v. Bowen, 845 F.2d 242, 244

(10th Cir. 1988)) (“It is well settled the administrative agencies must give reasons for their

decisions.”); see also Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007) (“this court may

not create or adopt post-hoc rationalizations to support the ALJ’s decision that are not apparent

from the ALJ’s decision itself.”).

        As for the ALJ’s rejection of Dr. Chavez’s assessment that Mr. Silva would miss four

days of work each month due to his mental impairments, the ALJ’s explanation relies solely on

Dr. Chavez not having assessed that Mr. Silva was unable to meet competitive work standards in

any area required for unskilled work. Tr. 19. This is insufficient. See generally, Thompson v.

Sullivan, 987 F.2d 1482, 1491 (10th Cir. 1993) (explaining that the absence of evidence is not

evidence). Further, the ALJ’s explanation fails to account for the seriously limited, but not

precluded abilities Dr. Chavez assessed that could impact Mr. Silva’s work attendance. Here, the

ALJ appears to assume that despite the serious limitations Dr. Chavez assessed related to

Mr. Silva’s ability to do work-related mental activities, that he would not be precluded at all

from engaging in unskilled work on a sustained and regular basis. However, the definition of


356-58, 359-63, 364-68, 369-74, 375-81, 395, 399-402, 403, 406-09, 426-31, 476-83, 485-89. Mr. Silva sought
treatment from providers at both facilities for, inter alia, back pain and hypertension. Id. Mr. Silva also sought
treatment and was prescribed medication for anxiety and PTSD. Id.


                                                       17
         Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 18 of 21




this limitation undermines the ALJ’s assumption, i.e., “[s]eriously limited, but not precluded

means ability to function in this area is seriously limited and less than satisfactory, but not

precluded in all circumstances.” Tr. 435. In other words, there may be circumstances when a

claimant’s serious limitations in certain areas may preclude their ability to perform the mental

functions necessary to meet the basic mental demands of unskilled work. Thus, the ALJ’s

assumption is an improper basis for discounting Dr. Chavez’s assessed limitation. Further, the

ALJ’s claim that Dr. Chavez failed to provide context for his assessment ignores the signs and

symptoms Dr. Chavez indicated within the questionnaire, along with various explanations

throughout his assessment, that provide the very context that the ALJ claims is lacking. For

example, Dr. Chavez indicated that Mr. Silva had, inter alia, decreased energy, generalized

persistent anxiety, mood disturbance, difficulty thinking or concentrating, recurrent and intrusive

recollections of a traumatic experience which are a source of marked distress, persistent

disturbances of mood or affect, apprehensive expectation, emotional withdrawal or isolation,

intense and unstable interpersonal relationships and impulsive and damaging behavior, emotional

lability, and sleep disturbance. Tr. 434. The ALJ is silent in his discussion of Dr. Chavez’s

opinion as to any of these signs and symptoms. In sum, the ALJ’s explanation for rejecting

Dr. Chavez’s assessment that Mr. Silva would miss four days of work per month due to his

mental impairments is not supported by substantial evidence.

       As to Mr. Silva’s argument that the ALJ failed to explain why he accepted certain of

Dr. Chavez’s assessments while rejecting others without explanation, the Court agrees that

ALJ rejected certain of Dr. Chavez’s assessments in the absence of contradictory medical

evidence. This is error. See Langley, 373 F.3d at 1121 (holding that an ALJ may choose to

reject a treating physician’s opinion only on the basis of contradictory medical evidence). For



                                                  18
          Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 19 of 21




example, Dr. Chavez assessed that Mr. Silva was seriously limited, but not precluded in his

ability to accept instructions and respond appropriately to criticism from supervisors, which was

consistent with both Drs. Walker’s and Atkins’ assessments in this area of social interaction.13

Tr. 76, 91, 435. See 20 C.F.R. 416.927(c)(4) (“Generally, the more consistent a medical opinion

is with the record as a whole, the more weight we will give to that opinion.”) Moreover,

Dr. Atkins added that “[c]riticism from supervisor may exacerbate [Mr. Silva’s] depression and

anxiety.” Tr. 91. While the ALJ’s RFC limited Mr. Silva to occasional interaction with

supervisors based on these assessments, the ALJ’s analysis failed to address the critical question

given the medical evidence record at issue here, i.e., whether Mr. Silva could interact with

supervisors appropriately.14 In other words, less interaction does not necessarily make for

appropriate interaction in light of the assessed limitations regarding Mr. Silva’s social

interactions by all of the treating, examining and nonexamining source providers. See SR 96-9p,

1996 WL 374185, at *9 (July 2, 1996) (explaining that unskilled work generally requires, inter

alia, the ability to respond appropriately to supervision) (emphasis added).; see also generally

20 C.F.R. 404.1545(c) (explaining that a limited ability in responding appropriately to

supervision, co-workers, and work pressures in a work setting may reduce ability to do past work

and other work); POMS DI 22511.005.B (describing assessment of functional areas within

parameters of appropriateness, independence, sustainability, and quality and effectiveness);

POMS DI 25025.010.B (providing example of a claimant who required excessive supervision,



13
   Dr. Loescher similarly concluded that Mr. Silva reported a history “consistent with difficulties interacting with
others since elementary school and in his adult life as well in work settings, due primarily because of his lack of
tolerance for being told what to do.” Tr. 387. Dr. Loescher diagnosed Mr. Silva with Antisocial Personality Disorder.
Id.
14
  Notably, both Dr. Chavez and Dr. Walker also assessed that Mr. Silva was seriously limited and moderately limited,
respectively, in his ability to maintain socially appropriate behavior. Tr. 76, 436.


                                                        19
             Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 20 of 21




had poor work quality, and punched another employee who he perceived was making fun of him

supported a finding of inability to respond appropriately to supervision, coworkers, and work

situations).15 In sum, the ALJ failed to provide an adequate explanation for not adopting

Dr. Chavez’s assessment that Mr. Silva was seriously limited in his ability to accept instructions

and respond appropriately to criticism from supervisors and to maintain socially appropriate

behavior in the workplace.

           Additionally, Dr. Chavez assessed that Mr. Silva was seriously limited but not precluded

in his ability to maintain regular attendance and be punctual within customary tolerances and in

his ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms. Tr. 435. Dr. Walker, whose opinion the ALJ accorded great

weight, similarly found in Section I that Mr. Silva was moderately limited in both of these

areas.16 Tr. 76. Significantly, these requirements are considered critical for performing

unskilled work and defined as being “usually strict.” See POMS DI 25020.010.B.3 – Mental

Abilities Critical for Performing Unskilled Work. The ALJ’s evaluation of Dr. Chavez’s opinion

fails to explain why he overlooked these uncontradicted limitations. Haga, 482 F.3d at 1208 (an

ALJ must explain why even moderate limitations are rejected when they conflict with the ALJ’s

RFC assessment); see also SSR 96-8p, 1996 WL 374184, at *7 (an ALJ “must ... explain how




15
     Mr. Silva testified that he was terminated from his last job after becoming aggressive with his boss. Tr. 38-40.
16
  In Section III, Dr. Walker assessed that Mr. Silva could perform unskilled work, i.e., he could understand, remember,
and carry out simple instructions; make simple decisions; attend and concentrate for two hours at a time; interact
adequately with co-workers and supervisors, but likely not the general public; and respond appropriately to changes
in a routine work setting. Tr. 78 (compare with requirements for unskilled work at SSR 96-9p, 1996 WL 374185, at
*9 (July 2, 1996)). However, courts have held that a restriction to unskilled work, or some variation therein, does not
adequately encapsulate a moderate limitation in the ability to complete a normal workday and workweek. See Tafoya
v. Saul, D.N.M. Civ. No. 19-920 CG (Doc. 26), 2020 WL 3489539, at *6-7 (D.N.M. June 26, 2020) (citing cases
therein).


                                                            20
        Case 1:20-cv-00305-JFR Document 31 Filed 04/13/21 Page 21 of 21




any material inconsistencies or ambiguities in the evidence in the case record were considered

and resolved.”).

       For the foregoing reasons, the Court finds that the ALJ failed to properly evaluate

treating psychologist Dr. Chavez’s opinion and that the reasons the ALJ provided for according

partial weight to his opinion are not supported by substantial evidence. This case, therefore,

require remand.

       C.      Remaining Issues

       The Court will not address Mr. Silva’s remaining claims of error because they may be

affected by the ALJ’s treatment of this case on remand. Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003).

                                         IV. Conclusion

       For the reasons stated above, the Court finds Mr. Silva’s Motion to Reverse and Remand

for a Rehearing With Supporting Memorandum (Doc. 26) is well taken and is GRANTED.



                                             _____________________________________
                                             JOHN F. ROBBENHAAR
                                             United States Magistrate Judge
                                             Presiding by Consent




                                                21
